DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application’s priority claim under 35 U.S.C. §120 as a continuation application of US 16/002,160 filed on June 7, 2018 (now issued as USPN 10,843,531 B2) is hereby acknowledged.  The effective filing date of the presently examined claims (1-8 and 24-31) is that of the earliest provisional application from which the claim of priority depends (16/190,828), that is, July 10, 2015.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-8 and 24-31 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-8 of U.S. Patent No. 10,017,033 B2 (‘033 patent).
The presently rejected claims are not identical to those of the ‘033 patent because the present claims recite a broader range for the first and second thickness, respectively, for the first and second glass substrate of the claimed laminate.  However, they are not patentably distinct from each other because both sets of claims are drawn to a laminate comprising: a first and second complexly-curved glass substrate (which can be soda lime as recited in in issued claim 4) having respective first and second surfaces opposite each other, a first and second thickness between surfaces of the first and second glass substrate; and a polymer interlayer affixed in between surfaces of said glass substrates (forms a stack), wherein the ranges for first and second thickness of the two sets of claims overlap with each other (the range recited in the present claims is narrower).  "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003) See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention).  

Allowable Subject Matter
Claims 1-8 and 24-31 would be allowable upon a filing of a Terminal Disclaimer to overcome the obviousness double patenting rejection made of record in paragraph #4.
The prior art of record does not teach or suggest a complexly-curved laminate in accordance with present independent claim 1 that includes a laminate comprising: a first and second complexly-curved glass substrate having respective first and second surfaces opposite each other, a first and second thickness between surfaces of the first and second glass substrate; and a polymer interlayer affixed in between surfaces of said glass substrates (forms a stack), wherein the range for first and second thickness is 0.1 to 4.0mm, and wherein the complexly curved glass/laminate is as defined in the present specification.  (The definition of “complexly curved” is in [0022] of the present specification is “a non-planar shape having curvature along two orthogonal axes that are different from one another”.)
The closest prior art to the claimed invention are Bourcier (US 2003/0148114 A1 to Bourcier et al., published February 22, 2007) and Corkhill (USPN 6,280,847 B1, issued August 28, 2001).  
Bourcier discloses glass laminates prepared using low-water content plastic interlayer material, such as polyvinylbutyral interlayer sheets, by a process employing nip roll de-airing, and high temperature finishing at atmospheric pressure, wherein its process for making laminated glass is by positioning a plastic material opposite at least one rigid substrate to form an assembly, heating at least one rigid substrate/plastic material at a specified temperature, tacking the plastic material to at least one rigid substrate using a short-term pressure application to form a pre-laminate assembly, and finish heating the pre-laminate assembly at a temperature for a time effective to bond the plastic material to the substrates to form a laminate (abstract; [0010]; [0011]).
Corkhill discloses an intrusion resistant laminated glazing suitable for automotive use that comprises bonding an impact resistant ply of rigid thermoplastic polyurethane to outer glass plies by using interlayer materials of low modulus to bond the rigid thermoplastic ply sandwiched between outer glass plies thereby providing a product with good impact resistance and intrusion resistance (abstract; col. 1, line 59 to col. 2, line 25; col. 4, lines 3-45; Fig. 1). 
However, neither Bourcier nor Corkhill teach or suggest providing a resultant glass laminate that has complexly-curved laminate in accordance with present independent claim 1 and in accordance with the definition in paragraph [0022] of the present specification.  That is, a laminate having a complexly-curved glass structure having a curvature along two axes and having a bonding layer between the complexly curved glass substrate and a second flat glass substrate (present claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  I
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

August 14, 2021